Exhibit 99.1 ABN 82 Level 18, 101 Collins Street Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Lodgement of Supplementary Prospectus Offer under Prospectus open from 25 November 2015 Melbourne , Australia, 24 November 2015. Further to the ASX announcement of 11 November 2015 and 17 November 2015, Progen Pharmaceuticals Limited (the Company) (ASX: PGL, OTC: PGLA) is pleased to announce the lodgement of a supplementary prospectus ( Supplementary Prospectus ) which is intended to be read with the prospectus dated 10 November 2015 ( Prospectus ) issued by the Company. The Supplementary Prospectus is dated 24 November 2015 and was lodged with ASIC on that date. ASIC and its officers take no responsibility for the contents of this Supplementary Prospectus. A copy of the Supplementary Prospectus is enclosed with this announcement. The Supplementary Prospectus should be read together with the Prospectus. Other than as set out below, all details in relation to the Prospectus remain unchanged. Terms and abbreviations defined in the Prospectus have the same meaning in the Supplementary Prospectus. The purpose of the Supplementary Prospectus is to ensure that the information in the Prospectus is worded in a clear, concise and effective manner and that the Prospectus contains all information reasonably required to enable investors and their professional advisers to make an informed assessment about investing in the Company. The Company is pleased to advise that the Offer under the Prospectus will open from tomorrow, Wednesday 25 November 2015, and will now close on Wednesday 9 December 2015. An updated indicative timetable in respect to the TBG Acquisition and the capital raising is set out on page 2 of the Supplementary Prospectus. ENDS For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61
